ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-396, concluding that FREDERICK A. KIE-GEL of CHERRY HILL, who was admitted to the bar of this State in 1982, should be reprimanded for violating of RPC 1.8(f) (improper acceptance of fee from third party);
And the Court having determined from its review of the record that in the circumstances presented an admonition is the appropriate level of discipline for respondent’s misconduct;
And good cause appearing;
It is ORDERED that FREDERICK A. KIEGEL is hereby admonished; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.